                                                                         Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


PATRICK ANTHONY RIBBING,

      Plaintiff,

v.                                             CASE NO. 3:21cv181-MCR-HTC

STATE OF FLORIDA et al.,

      Defendants.
                                     /

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 23, 2021. ECF No. 9. Plaintiff was furnished

with a copy of the Report and Recommendation and was afforded an opportunity to

file an objection pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation, ECF No. 9, is

adopted and incorporated by reference in this Order.
      2.     This matter is DISMISSED WITHOUT PREJUDICE for Plaintiff’s

failure to prosecute, failure to comply with orders of the Court, and failure to keep

the Court advised of his current mailing address.

      3.     The clerk is directed to close the file.

      DONE AND ORDERED this 30th day of April 2021.



                                         s/  M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:21cv181-MCR-HTC
